Citation Nr: 1544122	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 1999, for the grant of service connection for gastritis.

2.  Entitlement to an initial compensable disability rating for gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1957.  The Veteran died in March 2013.  The appellant is his surviving spouse, and has been accepted as the substitute for the Veteran for purposes of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2009 and November 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal clearly also encompasses an issue from a November 9, 2009 rating determination.  At that time, the RO assigned an effective date of October 28, 2002, for the Veteran's service-connected gastritis.  This issue was the subject of a notice of disagreement (NOD), and was addressed in the statement of the case (SOC).  A substantive appeal as to this issue is also on file.  

In January 2012, the RO assigned an earlier effective date of October 8, 1999, for the Veteran's service-connected gastritis.  Since the issuance of this rating decision, the Veteran's attorney submitted a timely notice of disagreement and requested a SOC.  However, at the time of the January 2012 rating decision, the Veteran had already perfected an appeal as to an earlier effective date for service connection for gastritis.  Accordingly, although not certified for appeal, the issue of an earlier effective date for the grant of service connection for gastritis is appropriately before the Board at this time and has been added to the title page of this decision.

It seems the issue of entitlement to special monthly compensation has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable disability rating for gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran initiated a claim for gastritis by submitting a written informal claim on October 8, 1999, more than one year after he was separated from active service. 

2.  The competent medical and most probative evidence fails to establish that the RO was in possession of any communication prior to October 8, 1999, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on gastritis. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 8, 1999, for the grant of service connection for gastritis are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Board observes that prior to his death, the Veteran appealed the propriety of the initially assigned rating and effective date for his gastritis from the original grant of service connection.  Where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

VA has also satisfied its duty to assist the appellant in the development of the earlier effective claim.  Service treatment records and pertinent post-service records have been obtained and associated with the physical claims files or are otherwise viewable on the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  The appellant has also submitted potentially relevant documents and argument in support of these claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination was not obtained in this case as it would not have provided relevant evidence regarding when VA received claims or aid in determining whether there were previously submitted formal or informal claims.  Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  


Law and Analysis

The appellant contends that an effective date earlier than October 8, 1999, is warranted for the grant of service connection for gastritis. 

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

The Board notes that the appellant has not offered a proposed effective date or a basis for an effective date earlier than October 1999.  

The basic facts in this case are not in dispute.  The Veteran was discharged from service in October 1957.  He filed an original claim for service connection for gastritis on October 28, 2002.  In September 2009, the RO granted service connection for gastritis and a noncompensable disability rating was assigned, effective February 24, 2003.  In November 2009, the RO assigned the correct effective date of October 28, 2002, the date of receipt of claim.  The Veteran disagreed with this determination and initiated this appeal.

Following further review of the claims file, in January 2012, the RO accepted the Veteran's October 1999 VA Form 9, as the date of an informal claim for gastritis and assigned an effective of October 8, 1999.  Although the Veteran did not specifically mention gastritis in this VA Form 9, the RO noted that he reported stomach problems during service in 1957 and that he had a record of continual treatment for stomach problems ever since.

In order for the Veteran to be entitled to an effective date earlier than October 8, 1999, for the grant of service connection for gastritis, the Board must determine whether the claims file contains any pending formal or informal claim for service connection for gastritis prior to that date.  However, the appellant does not argue, and the evidence of record does not reveal, that a formal or informal claim for service connection for gastritis was filed prior to October 8, 1999.  See also Substantive Appeal submitted by attorney, Virginia A. Girard-Brady, dated December 11, 2009.  In May 1998 the Veteran filed a claim for service connection for ulcers; however, this claim was adjudicated in a separate claim stream, and was finally denied in an unappealed Board decision dated in July 2002. Thus, there is no pending claim.

The Board acknowledges that private medical records received in December 1997 include a diagnosis of gastritis in 1979; however, as noted, these records were not received by VA until December 1997, and medical records alone cannot be construed as an informal claim for compensation as they contain no intent to file for benefits.  Brannon, supra.  Moreover, there was no final decision denying a claim for gastritis, or any other stomach condition, prior to December 1997, thus, this document cannot constitute a claim under 38 C.F.R. § 3.157(b)(2) (2015). The Board also notes that during the course of this appeal, the Veteran submitted an upper GI report dated February 7, 1973, showing a preliminary diagnosis of gastritis.  Even if the report could be construed as the date entitlement arose, it was submitted in conjunction with the October 1999 claim for service connection for gastritis, which is the later of the two dates.  38 C.F.R. § 3.400(b)(2)(i) (2014).

Accordingly, and based on this evidentiary posture, the preponderance of the evidence is against an effective date earlier than October 8, 1999, for the grant of service connection for gastritis.  The law and regulations are clear that the effective date to be assigned in an initial claim for service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. §§ 5101(a), 5107; 38 C.F.R. §§ 3.151(a), 3.400.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by it.  The appeal is denied.


ORDER

Entitlement to an effective date earlier than October 8, 1999, for the grant of service connection for gastritis is denied.


REMAND

In this regard, the Board notes that the appellant has identified the existence of additional VA treatment records.  See correspondence from the appellant dated August 26, 2015.  Since these records may be pertinent to her increased rating claim, an attempt must be made to obtain them.  The Board cannot adjudicate the claim based on an incomplete record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  See also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for gastritis that are not already in the claims file.  The Board is particularly interested in records from the VA Medical Center in Louisiana, dated from December 2012, until his death on March 8, 2013, as referenced in the appellant's August 2015 statement.  

2.  After ensuring that the above action is completed, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


